Tilson, Judge:
The four appeals listed above have been submitted for decision upon a stipulation to the effect that certain items of the merchandise covered thereby are the same in all material respects as the merchandise involved in United States v. Nippon, Reap. Dec. 5006; that the appraised value of such items, less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances by the appraiser in similar cases, represents the export value of such items, and that there was no higher foreign value therefor at or about the dates of exportation.
Upon the agreed facts and cited authority, I find and hold the proper dutiable export value of the rayon mats . covered by, said appeals to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.